1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   MICHAEL MATHEW ROE,                             )   Case No.: 1:17-cv-01221-DAD-BAM (PC)
                                                     )
12                    Plaintiff,                     )
                                                     )   ORDER THAT INMATE MICHAEL MATHEW
13            v.                                         ROE IS NO LONGER NEEDED AS A WITNESS
                                                     )   IN THESE PROCEEDINGS, AND THE WRIT OF
14                                                   )   HABEAS CORPUS AD TESTIFICANDUM IS
     DAVEY, et al.,
                                                     )   DISCHARGED
15                    Defendants.                    )
                                                     )
16                                                   )

17            Plaintiff Michael Mathew Roe is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19            A settlement conference in this matter commenced on March 19, 2019. Inmate Michael

20   Mathew Roe, CDCR #K-41522, is no longer needed by the Court as a witness in these proceedings,

21   and the writ of habeas corpus ad testificandum as to this inmate is HEREBY DISCHARGED.

22
23   IT IS SO ORDERED.

24   Dated:        March 19, 2019
25                                                       UNITED STATES MAGISTRATE JUDGE

26
27
28
